Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1 and Species I in the reply filed on 12/16/2020 is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 2, lines 6-8 of claim 1 already teaches the whole limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements 

1. Claims 1, 3-4, 7-12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12-16 of U.S. Patent No. 10529899 (hereinafter ‘899) in view of US 2014/0097461 A1 (“Ito”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, claim 7 and claim 12 of the pending case, claim 1 of ‘899 discloses these claims.

Regarding claim 1 of the pending case, ‘899 teaches a phosphor sheet for converting light from LEDs into white light, comprising: 
a phosphor layer containing at least a phosphor and a resin; and a pair of transparent substrates sandwiching the phosphor layer, wherein 
the phosphor sheet comprises a coloring material having an absorption maximum wavelength of at least one of from 480 nm to 510 nm or from 570 nm to 620 nm, the coloring material is contained in the phosphor layer, the transparent substrates are adhered to both surfaces of the phosphor layer (line 3 of claim 1 of ‘899).
‘899 does not teach the phosphor layer has a thickness of 20 um to 200 um, and an indicator of the usage amount of the coloring material defined by the following formula is 0.003 to 0.028: (indicator of the usage amount of the coloring material) = ((blending amount of the coloring material in the phosphor layer) / (blending amount of a resin in the phosphor layer)) x (the thickness of the phosphor layer (um)).

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of ‘899, including thickness of phosphor layer, with the invention of Ito.  
The motivation to do so is that the combination produces sufficient light emission intensity (para 45).
‘899 in view of Ito does not specifically teach an indicator of the usage amount of the coloring material defined by the following formula is 0.003 to 0.028: (indicator of the usage amount of the coloring material) = ((blending amount of the coloring material in the phosphor layer) / (blending amount of a resin in the phosphor layer)) x (the thickness of the phosphor layer (um)).
However, the ordinary artisan would have recognized the “indicator of the usage amount” to be a result effective variable affecting coloring in the phosphor layer. Thus, it would have been obvious to have coloring material within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 3 of the pending case, Ito shows (Fig. 3) the transparent substrates (2a, 2b) have a thickness of 10 um to 100 um (para 46).

Regarding claim 4 of the pending case, Ito shows (Fig. 3) wherein each of the transparent substrates (2a, 2b, polyolefin, para 46) is a water vapor gas barrier film (lower water absorption, para 32).

Regarding claim 8 of the pending case, Ito shows (Fig. 3) the LEDs are blue LEDs (para 23).

Regarding claims 9-10 of the pending case, Ito shows (Fig. 3) the phosphor is a red sulfide phosphor (Cas:Eu, para 30) and a green sulfide phosphor (SrGa2S4:Eu, para 30).

Regarding claim 11 of the pending case, claim 2 of ‘899 discloses the entire claim.
Regarding claim 14 of the pending case, claim 8 of ‘899 discloses the entire claim.
Regarding claim 15 of the pending case, claim 7 and claim 9 of ‘899 discloses the entire claim.
Regarding claim 16 of the pending case, claim 7 and claims 10-11 of ‘899 discloses the entire claim.

2. Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘899 in view of Ito as applied to claim 4 above further in view of US 2008/0292866 A1 (“Shinohara”) and US 2009/0294887 A1 (“Hirano”).

Regarding claim 5 of the pending case, Ito teaches water vapor permeability. ‘899 in view of Ito does not specifically teach “water vapor permeability of 0.05 g/m2/day to 5 g/m2/day”.
Shinohara shows water vapor permeability of transparent substrate being less than 10 g/m2/day (para 87).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Shinohara, including low water permeability, with the invention of Shinohara.  
The motivation to do so is that the combination produces preventing occurrence of dew condensation in an inner surface of a transparent substrate (Abstract, Hirano).

3. Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘899 in view of Ito as applied to claim 1 above further in view of US 2016/0216407 A1 (“Kojima”) and US 2013/0169896 A1 (“Iwahashi”).

Regarding claim 6 of the pending case, ‘899 in view of Ito shows the coloring material.
‘899 in view of Ito does not show the coloring material has a half-value width of 50 nm or less.
Kojima shows the coloring material (porphyrin based dye, para 89) has a half-value width of 50 nm or less (para 31, 89).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of ‘899 in view of Ito, including half-width of coloring material, with the invention of Kojima.  
The motivation to do so is that the combination produces coloring material aligned in a highly oriented state (para 273, Iwahashi).

4. Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘899 in view of Ito as applied to claim 11 above further in view of US 2013/0234187 A1 (“Ebe”).

Regarding claim 13 of the pending case, ‘899 in view of Ito shows the magenta LEDs (‘899 claim 2) each use a red light emitting phosphor (Ito, para 30).
 ‘899 in view of Ito does not show the red light emitting phosphor comprising at least one of a fluoride phosphor represented by Ax(Mi-y, Mny)Fz and a nitride phosphor, where A is at least one of K (potassium) or Cs (cesium), M is at least one of Si (silicon) or Ti (titanium), and x, y, and z are numerical values satisfying 1.7 x<2.1, 0<y 0.2,and5.3 _z _6.3.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of ‘899 in view of Ito, including red phosphor material, with the invention of Ebe.  
The motivation to do so is that the selection of an art recognized phosphor is suitable for the intended use of ‘899 in view of Ito (MPEP §2144.07).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1, 3-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito.

claim 1, Ito shows (Fig. 3) a phosphor sheet (1a) for converting light from LEDs (blue LED, para 23) into white light (para 2, 6), comprising: 
a phosphor layer (1a/1b, para 30) containing at least a phosphor and a resin (phosphor sheet-forming resin, para 30); and 
a pair of transparent substrates (2a, 2b, para 30) sandwiching the phosphor layer, wherein the phosphor sheet comprises a coloring material (sulfide based phosphor, para 30) having an absorption maximum wavelength of at least one of from 480 nm to 510 nm or from 570 nm to 620 nm (green, para 30 last part), the coloring material is contained in the phosphor layer, the transparent substrates are adhered to both surfaces of the phosphor layer, the phosphor layer has a thickness of 20 um to 150 um (para 45). 
Ito does not show an indicator of the usage amount of the coloring material defined by the following formula is 0.003 to 0.028: (indicator of the usage amount of the coloring material) = ((blending amount of the coloring material in the phosphor layer) / (blending amount of a resin in the phosphor layer)) x (the thickness of the phosphor layer (pm)).
However, the ordinary artisan would have recognized the “indicator of the usage amount” to be a result effective variable affecting coloring in the phosphor layer. Thus, it would have been obvious to have coloring material within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 3, Ito shows (Fig. 3) the transparent substrates (2a, 2b) have a thickness of 10 um to 100 um (para 46).

Regarding claim 4, Ito shows (Fig. 3) wherein each of the transparent substrates (2a, 2b, polyolefin, para 46) is a water vapor gas barrier film (lower water absorption, para 32).

claim 7, Ito shows (Fig. 3) the phosphor (1a/1b) comprises at least a sulfide phosphor (CaS, para 30).

Regarding claim 8, Ito shows (Fig. 3) the LEDs are blue LEDs (para 23).

Regarding claims 9-10, Ito shows (Fig. 3) the phosphor (1a/1b) is a red sulfide phosphor (Cas:Eu, para 30) and a green sulfide phosphor (SrGa2S4:Eu, para 30).

2. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 4 above, in view of Shinohara and Hirano.

Regarding claim 5 of the pending case, Ito teaches water vapor permeability. 
Ito does not specifically teach “water vapor permeability of 0.05 g/m2/day to 5 g/m2/day”.
Shinohara shows water vapor permeability of transparent substrate being less than 10 g/m2/day (para 87).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Shinohara, including low water permeability, with the invention of Shinohara.  
The motivation to do so is that the combination produces preventing occurrence of dew condensation in an inner surface of a transparent substrate (Abstract, Hirano).

3. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 1 above in view of Kojima and Iwahashi.

Regarding claim 6, Ito shows the coloring material.
Ito does not show the coloring material has a half-value width of 50 nm or less.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Ito, including half-width of coloring material, with the invention of Kojima.  
The motivation to do so is that the combination produces coloring material aligned in a highly oriented state (para 273, Iwahashi).

4. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 1 above in view of US 2015/0109764 A1 (“Nam”).

Regarding claim 11, Ito shows the LEDs (para 23).
Ito does not show the LEDs are magenta LEDs.
Nam shows (Fig. 2) the LEDs are magenta LEDs (para 55).

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Ito, including LED, with the invention of Nam.  
The motivation to do so is that the combination produces white light with magenta LED and green phosphor of Ito in an alternative way.

Regarding claim 12, Ito shows (Fig. 3) the phosphor (1a/1b) is a green sulfide phosphor (SrGa2S4:Eu, para 30).

5. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Nam as applied to claim 11 above further in view of Ebe.

claim 13 Ito in view of Nam shows the magenta LEDs (Nam) each use a red light emitting phosphor (Ito).
 Ito in view of Nam does not show the red light emitting phosphor comprising at least one of a fluoride phosphor represented by Ax(Mi-y, Mny)Fz and a nitride phosphor, where A is at least one of K (potassium) or Cs (cesium), M is at least one of Si (silicon) or Ti (titanium), and x, y, and z are numerical values satisfying 1.7 x<2.1, 0<y 0.2,and5.3 _z _6.3.
Ebe shows the red light emitting phosphor comprising a nitride phosphor (para 42).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Ito in view of Takahashi, including red phosphor material, with the invention of Ebe.  
The motivation to do so is that the selection of an art recognized phosphor is suitable for the intended use of Ito in view of Nam (MPEP §2144.07).

6. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 1 above in view of US 2010/0303732 A1 (“Bahner”).

Regarding claim 15 Ito shows wherein the coloring material (sulfide-based phosphor).
Ito does not show wherein the coloring material is a dye, the dye is a cyanine-based dye, and the cyanine-based dye is 3,3'-Diethyloxadicarbocyanine Iodide.
Bahner shows wherein the coloring material is a dye, the dye is a cyanine-based dye, and the cyanine-based dye is 3,3'-Diethyloxadicarbocyanine Iodide (para 26).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Ito, including coloring material with dye, with the invention of Bahner.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/          Examiner, Art Unit 2819